                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

                                CIVIL MOTION HEARING

                                                           COURT MINUTES
 Jeannie Ball,                                           BEFORE: Eric C. Tostrud
                                                            U.S. District Judge
                       Plaintiff,
                                             Case No:            18-cv-645 ECT/LIB
 v.                                          Date:               May 18, 2020
                                             Court Reporter:     Tim Willette
 The Bank of New York Mellon                 Courthouse:         St. Paul
 Corporation,                                Courtroom:          3B / Video Conference
                                             Time Commenced:     9:05 a.m.
                       Defendant.            Time Concluded:     10:10 a.m.
                                             Time in Court:      1 Hour 5 Minutes

APPEARANCES BY TELEPHONE:
Plaintiff:       Thomas J. Lyons, Consumer Justice Center P.A.

Defendant:       Bradley Armstrong, Moss & Barnett, PA

HEARING ON:
MOTION to Enforce Settlement Agreement filed by The Bank of New York Mellon
Corporation. [ECF No. 50]

PROCEEDINGS:
The motion was moved, argued and denied for reasons stated on the record.

                                                                            s/ R. Morton_____
                                                                            Courtroom Deputy
